Case 3:19-bk-30655       Doc 35   Filed 10/01/19 Entered 10/02/19 11:44:02         Desc Main
                                  Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: October 1, 2019



________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


In re: SARAH J. TESKE,
                                                 Case No.    19‐30655
                            Debtor
                                                 Judge Humphrey
                                                 Chapter 13




                     Order Concerning Debtor’s Late Response to the
                        United States Trustee’s Motion to Dismiss


        On August 20, 2019 the United States Trustee filed a Motion to Dismiss Pursuant to 11
U.S.C. § 707(b)(3) with Memorandum and Affidavit in Support (doc. 27). As the motion was
served on August 20, 2019, under any interpretation of the relevant rules, a response was
required to be filed no later than September 13, 2019 in order to be timely. See LBR 9013‐1(b)
and Fed. R. Civ. P. 9006(f). The Debtor filed a response to the Motion on September 18, 2019
(doc. 32) (the “Response”); however, the Response was not accompanied by a motion for
leave to file a late response.
Case 3:19-bk-30655       Doc 35    Filed 10/01/19 Entered 10/02/19 11:44:02        Desc Main
                                   Document     Page 2 of 2



        Therefore, unless the Debtor files, and the court grants, a motion for leave to file a
late response, the court will not consider the Response (doc. 32) and will grant the United
States Trustee’s Motion to Dismiss.

      Any motion for leave shall be filed not later than Tuesday, October 8, 2019. The
United States Trustee may file a written response to any motion for leave on or before
October 22, 2019.

       IT IS SO ORDERED.

Copies to:

All Creditors and Parties in Interest




                                              2
